                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 03, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ESTEBAN CRUZ,                                §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:18-CV-203
                                             §
STATE FARM LLOYDS,                           §
                                             §
        Defendant.                           §

                     ORDER GRANTING MOTION TO DISMISS

       Plaintiff Esteban Cruz brought this action in state court against Defendant State

Farm Lloyds, alleging failure to pay an insurance claim for storm damage to his home.

Defendant timely removed this case to this Court on the basis of diversity jurisdiction.

D.E. 1. Before the Court is Defendant’s second motion for partial dismissal of Plaintiff’s

extra-contractual claims (D.E. 11), Plaintiff’s response (D.E. 14), and Defendant’s reply

(D.E. 17). For the following reasons, the Court GRANTS the second motion for partial

dismissal (D.E. 11) and GRANTS LEAVE to Plaintiff to amend his complaint.

                              STANDARD OF REVIEW

       Defendant seeks dismissal of the extra-contractual claims for “failure to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The standard under

Rule 12(b)(6) is devised to balance a party’s right to redress against the interests of all

parties and the court in minimizing expenditure of time, money, and resources devoted to

meritless claims. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007). Rule 8(a)(2)

requires “a short and plain statement of the claim showing that the pleader is entitled to

1/5
relief.” Fed. R. Civ. P. 8(a)(2). This includes sufficient factual allegations to indicate

that the claim is plausible. Twombly, 550 U.S. at 555. On a motion to dismiss, the court

must view all reasonable inferences in the light most favorable to the non-movant and

accept well-pleaded facts as true. Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th

Cir. 2009) (citations omitted).     However, a plaintiff’s “formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 544 (citations omitted).

       Rule 9(b) of the Federal Rules of Civil Procedure requires fraud claims to be

pleaded with particularity. Fed. R. Civ. P. 9(b). This heightened pleading standard

“applies by its plain language to all averments of fraud, whether they are part of a claim

of fraud or not.” Lone Star Ladies Inv. Club v. Schlotzky's, Inc., 238 F.3d 363, 368 (5th

Cir. 2001); see Frith v. Guardian Life Ins. Co., 9 F. Supp. 2d 742, 743 (S.D. Tex. 1998)

(applying Rule 9(b) to claims under the Texas Insurance Code and the Deceptive Trade

Practices Act where the gravamen is fraud). The pleading should “specify the statements

contended to be fraudulent, identify the speaker, state when and where the statements

were made, and explain why the statements were fraudulent.” Southland Sec. Corp. v.

INSpire Ins. Solutions, Inc., 365 F.3d 353, 362 (5th Cir. 2004) (citation omitted).

       “Motions to dismiss are viewed with disfavor and are rarely granted.”          Test

Masters Educ. Services, Inc. v. Singh, 428 F.3d 559, 570 (5th Cir. 2005) (citation

omitted). When a complaint fails to state a claim, the court should generally give the

plaintiff at least one chance to amend the complaint before dismissing the action with

prejudice. Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305,


2/5
329 (5th Cir. 2002).      Leave to amend pleadings should be freely given when justice

requires. Fed. R. Civ. P. 15(a)(2).

                                       DISCUSSION

         Plaintiff pleads his extra-contractual claims as violations of the Texas Insurance

Code, the Deceptive Trade Practices Act (DTPA), and the duty of good faith and fair

dealing. He alleges that Defendant unlawfully conducted a “shoddy,” “biased,” and

“outcome oriented” investigation in its favor and made misrepresentations through its

agent and adjuster. State Farm argues that these claims should be dismissed because

Plaintiff’s allegations are mere recitations of the statutory language devoid of material

facts.

         According to the First Amended Complaint (D.E. 9), Plaintiff purchased an

insurance policy from Defendant because its agent stated that Defendant would always

conduct a “fair” and “unbiased” investigation and would promptly issue payment for all

“properly covered" claims. Plaintiff alleges that when he filed a claim for the storm

damage to his home, Defendant’s adjuster implied to him that he would be “fully

covered” and “had nothing to worry about.” The adjuster then spent less than one hour

assessing the damage and prepared an estimate of the damage. Explaining that the

damage did not exceed Plaintiff’s deductible under the policy, Defendant denied payment

on his claim.

         Missing from Plaintiff’s allegations are facts as to why more time was needed to

assess the damage, what damage was overlooked, whether that damage was covered,

what unnecessary delay transpired between making the claim and receiving the denial of
3/5
payment, or how the damage actually exceeded his deductible. With respect to the

statements made, Plaintiff has identified the speaker, place, and content of Defendant’s

statements, but he has not alleged why or how the statements are false or misleading.

The statements appear to be nothing more than general representations typical of

insurance sales rather than representations in the course of evaluating the claim.

Therefore, the allegations are merely conclusory.

       Reviewing Plaintiff’s allegations in the light most favorable to him, the Court

finds that his factual allegations are insufficient to support a finding that his extra-

contractual claims are plausible under the law. Specifically, each legal theory lacks

crucial facts identified in statutes and case law:

        Claims pursuant to the Insurance Code:

              o Tex. Ins. Code §§ 541.060(a)(1), 541.061 (statements must be false or
                misleading at the time of utterance); see Tex. Mut. Ins. Co. v. Ruttiger,
                381 S.W.3d 430, 446 (Tex. 2012) (finding that a dispute between the
                insured and the insurer regarding whether a claim is factually within the
                policy does not constitute a misrepresentation).

              o Tex. Ins. Code § 541.060(a)(2)(A), (a)(3), (a)(7) (liability triggered
                when liability is “reasonably clear” or insurer fails to reasonably
                investigate or explain a claim denial).

              o Tex. Ins. Code § 542.058 (requiring a wrongful refusal or delay in
                payment).




4/5
         Claims under the DTPA: 1

                 o Tex. Bus. & Com. Code § 17.50(a)(4) (Plaintiff cannot maintain a claim
                   without a “violation of Chapter 541, Insurance Code”).

                 o Tex. Bus. & Com. Code §§ 17.45(5), 17.50(a)(3) (requiring factual
                   allegations as to how Defendant took advantage of Plaintiff).

         Claim pursuant to the duty of good faith and fair dealing:

                 o Lawyers Title Ins. Corp. v. Doubletree Partners, L.P. 739 F.3d 848, 869
                   (5th Cir. 2014) (holding that factual allegations must reasonably infer
                   that defendant had “no reasonable basis for the denial or delay in
                   payment of a claim).

        Because Plaintiff relies on allegations unsupported by facts to plead his extra-

contractual claims, his pleading fails to state a claim upon which relief can be granted.

                                               CONCLUSION

        The Court GRANTS Defendant’s second motion for partial dismissal (D.E. 11).

Thus, Plaintiff’s extra-contractual claims under the Texas Insurance Code, the Deceptive

Trade Practices Act, and the duty of good faith and fair dealing are DISMISSED. The

Court ORDERS that Plaintiff may amend his pleading to reinstate his claims with factual

specificity on or before January 17, 2019.


        ORDERED this 3rd day of January, 2019.

                                                          ___________________________________
                                                          NELVA GONZALES RAMOS
                                                          UNITED STATES DISTRICT JUDGE


1
 It is unclear whether Plaintiff is also claiming violations of Section 17.46 of the DTPA. Nonetheless, Plaintiff has
not sufficiently alleged why the statements were false, misleading, or deceptive. See Tex. Bus. & Com. Code §
17.46(b) (unlawful to “commit false, misleading or deceptive practices . . .”).
5/5
